DETAILED ACTION
This is in response to the Amendment filed 5/5/2022 wherein claims 4, 9, and 13-16 are canceled and claims 1-3, 5-8, and 10-12 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Robic et al. (US 2017/0226934) in view of Adibhatla et al. (US 2018/0354631), Anghel et al. (US 2014/0245748) and Munevar (US 2018/00058330).
Regarding Independent Claim 1, Robic teaches (Figures 1-7) a gas turbine engine for an aircraft (abstract and Paragraph 0001), comprising:
a high-pressure spool (2, 20, 4) comprising an HP compressor (2) and a first electric machine (8; see Figures 4-5) driven by an HP turbine (4);
a low-pressure spool (1, 10, 5) comprising an LP compressor (1) and a second electric machine (7; see Figures 4-5) driven by an LP turbine (5); and
configured to
identify that the gas turbine engine is in an approach idle condition (see Paragraphs 0058 and 0061), and operate the gas turbine engine in an approach idle mode (Paragraphs 0058 and 0061) where the first electric machine (8) operates in a motor mode (Paragraph 0062) and the second electric machine (7) operates in a generator mode (see Figures 4-5 and Paragraphs 0042-0044) to transfer power electrically (from w3 to w2 or w6) from the LP spool (1, 10, 5) to the HP spool (2, 20, 4) to reduce the rotational speed of the LP spool (1, 10, 5) and increase rotational speed of the HP spool (due to the application of power to the HP shaft; see Paragraphs 0057-0062),
identify that, to maintain a target HP spool rotational speed during the approach idle mode (Paragraphs 0061-0062), an operating point of the LP compressor will erode a surge margin (application of power to the high pressure shaft makes it possible to improve the surge margin of the low pressure compressor and, because of that power applied by the device, the margin allows the engine to operate at a stable speed with reduced margins - Paragraph 0008; also see Figures 6-7 and Paragraphs 0045-0050), and
maintain the target HP spool speed (if the power w3 is insufficient; see Paragraphs 0044 and 0064) by supplementing (at w6) the first electric machine from an alternative energy source (9).
Robic teaches the use of a FADEC system (Paragraph 0072), but does not explicitly state that the FADEC controls the operation of and transfer of power to and from the motors and generators of the low and high pressure spools. Robic also does not teach that the gas turbine engine concurrently transfers power from the LP spool to the HP spool or that external power is supplied to the HP shaft when the surge margin is below a threshold level.
Adibhatla teaches (Figures 1-10) a controller (72) that may be a stand-alone controller, dedicated to the hybrid-electric propulsion system 50, or alternatively, may be incorporated into a main system controller such as a FADEC (see Paragraph 0053). Adibhatla further teaches (Figures 1-10) that the FADEC receives the rotational speeds of the low pressure and high pressure systems (Paragraph 0064) and controls the operation and transfer of power to and from the motor/generators of the low and high pressure spools (Paragraph 0095).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Robic to have the FADEC control the operation and transfer of power to and from the motors and generators of the low and high pressure spools, as taught by Adibhatla, in order to modify the speed relationship parameter of the low and high pressure spools during a transient operating condition such as transitioning from a cruise operating mode to a descent operating mode (Paragraph 0095 of Adibhatla) and to bring and/or maintain the speed relationship parameter within a desired range, reducing the potential for stall in the LP compressor (Paragraph 0086 of Adibhatla). Robic in view of Adibhatla does not teach, as discussed so far, that the gas turbine engine concurrently transfers power from the LP spool to the HP spool or that external power is supplied to the HP shaft when the surge margin is below a threshold level.
Anghel teaches (Figures 11-13) concurrently transferring power (203; see Figures 11-13) from the LP spool (136) to the HP spool (134) during descent (Paragraphs 0014 and 0019), where an electric machine (211) of the HP spool (134) is operated in a motor mode (see Paragraph 0019) and an electric machine (210) of the LP spool (136) is operated in a generator mode (see Paragraph 0019).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Robic in view of Adibhatla to include Anghel’s teaching of concurrently transferring power from the LP spool to the HP spool in order to operate the spools of the gas turbine engine closer to their optimum design point (Paragraphs 0014 and 0019). Robic in view of Adibhatla and Anghel does not teach that external power is provided to the HP shaft when the surge margin is below a threshold level.
Munevar teaches (Figures 1-3) the addition of external power (via 32) supplied to the HP shaft (25) of the engine (12) to raise the surge margin of the engine if it drops below a threshold limit (Paragraphs 0045-0046).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Robic in view of Adibhatla and Anghel to include Munevar’s concept of applying power to the HP shaft if the surge margin drops below a threshold limit in order to increase the mass flow through the gas turbine engine without increasing a fuel flow rate to the combustor which leads to an increase in surge margin (Paragraphs 0007, 0014, 0026, 0046 of Munevar).
Regarding Claim 2, Robic in view of Adibhatla, Anghel, and Munevar teaches the invention as claimed and as discussed above. Robic further teaches (Figures 1-7) a fan (S) forming part of the LP spool (“The fan S, which is driven, either directly or by means of a reducer, by the LP shaft 10” - see Figures 4-5 and Paragraph 0030), whereby reduction of the LP spool rotational speed substantially reduces thrust produced by the gas turbine engine (“disengagement device 11 is installed between the LP compressor 10 and the fan S to allow operation of the fan in autorotation” and “in the case of in-flight idling operation or switching off of the turbojet engine, the fan then providing the production of electrical energy by means of its autorotation”  – see Paragraphs 0043-0044 of Robic).
It is noted that Adibhatla also teaches “in other flight phases of the aircraft, it may be desirable to decrease an amount of thrust generated by the hybrid electric propulsion system 50, and in particular, an amount of thrust generated by the turbofan engine 100 (i.e., the turbomachine 102 and prime propulsor 104). For example, at the end of a cruise flight phase, the aircraft may transition into a descent flight phase. At such transition, an amount of thrust required by the aircraft is reduced as the aircraft is descending in altitude, reducing its speed, or both.” (see Paragraph 0084 of Adibhatla).
Regarding Claim 3, Robic in view of Adibhatla, Anghel, and Munevar teaches the invention as claimed and as discussed above. Robic further teaches (Figures 1-7) wherein the gas turbine engine is a geared turbofan engine (see Figures 4-5), and a fan (S) is drivingly connected with the LP spool via a reduction gearbox (the fan may be driven directly or by means of a reducer – see Paragraph 0030 of Robic).
It is noted that Adibhatla also teaches a fan 104 that is mechanically coupled to the LP shaft 124 through a gearbox 134 for stepping down the rotational speed of the LP shaft to a more efficient rotational fan sped (see Paragraph 0059 of Adibhatla).
Regarding Claim 5, Robic in view of Adibhatla, Anghel, and Munevar teaches the invention as claimed and as discussed above. Robic further teaches (Figures 1-7) wherein the alternative energy source (9) is an energy storage device (see Figures 4-5 and Paragraph 0034 of Robic).
It is noted that Adibhatla also teaches an energy source (55) being an energy storage device (see Figures 6-7 and Paragraph 0054 of Adibhatla). 
Regarding Claim 11, Robic in view of Adibhatla, Anghel, and Munevar teaches the invention as claimed and as discussed above. Robic further teaches (Figures 1-7) wherein the target HP spool rotational speed is in the approach idle condition (an application of power to the HP shaft by means of an electric motor 8 provides the power that is necessary for fulfilling the function of maintaining a rotation speed of the HP shaft; see Paragraphs 0061-0062).

Claims 6-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Robic et al. (US 2017/0226934) in view of Anghel et al. (US 2014/0245748) and Munevar (US 2018/00058330).
Regarding Independent Claim 6, Robic teaches (Figures 1-7) a method of reducing an acceleration response time of a gas turbine engine (by transferring power from the LP spool to the HP spool which allows for better control of the acceleration of the two shafts and better management of their rotation speeds; see Figures 4-5 and Paragraph 0070) comprising a high pressure spool (2, 20, 4) comprising an HP compressor (2) and a first electric machine (8; see Figures 4-5) driven by an HP turbine (4), and a low pressure spool (1, 10, 5) comprising an LP compressor (1) and a second electric machine (7; see Figures 4-5) driven by an LP turbine (5), the method comprising:
identifying that the gas turbine engine is in an approach idle condition (see Paragraphs 0058 and 0061),
operating the gas turbine engine in an approach idle mode (see Paragraphs 0058 and 0061) where the first electric machine (8) operates in a motor mode (Paragraph 0062) and the second electric machine (7) operates in a generator mode (see Figures 4-5 and Paragraphs 0042-0044) to transfer power electrically (from w3 to w2 or w6) from the LP spool (1, 10, 5) to the HP spool (2, 20, 4) to thereby reduce the LP spool rotational speed and increase the HP spool rotational speed (due to the application of power to the HP shaft; see Paragraphs 0057-0062),
identifying that, to maintain a target HP spool rotational speed, an operating point of the LP compressor will erode a surge margin (application of power to the high pressure shaft makes it possible to improve the surge margin of the low pressure compressor and, because of that power applied by the device, the margin allows the engine to operate at a stable speed with reduced margins – Paragraph 0008), and
maintaining the target HP spool speed (if the power w3 is insufficient; see Paragraphs 0044 and 0064) by supplementing (at w6) the first electric machine from an alternative energy source (9).
Robic does not teach, as discussed so far, that the gas turbine engine transfers power from the LP spool to the HP spool to concurrently reduce the rotational speed of the LP spool and increase the rotational speed of the HP spool or that external power is supplied to the HP shaft when the surge margin is below a threshold level.
Anghel teaches (Figures 11-13) concurrently transferring power (203; see Figures 11-13) from the LP spool (136) to the HP spool (134) during descent (Paragraphs 0014 and 0019), where the speed of the HP spool is increased by operating the electric machine (211) of the HP spool (134) in a motor mode (see Paragraph 0019) and, concurrently (due to 203; see Figures 11-13), the speed of the LP spool is reduced by operating the electric machine (210) of the LP spool (136) in a generator mode (see Paragraph 0019).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Robic to include Anghel’s teaching of concurrently transferring power from the LP spool to the HP spool by reducing the speed of the LP spool while increasing the speed of the HP spool in order to operate the spools of the gas turbine engine closer to their optimum design point (Paragraphs 0014 and 0019). Robic in view of Anghel does not teach that external power is provided to the HP shaft when the surge margin is below a threshold level.
Munevar teaches (Figures 1-3) the addition of external power (via 32) supplied to the HP shaft (25) of the engine (12) to raise the surge margin of the engine if it drops below a threshold limit (Paragraphs 0045-0046).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Robic in view of Anghel to include Munevar’s concept of applying power to the HP shaft if the surge margin drops below a threshold limit in order to increase the mass flow through the gas turbine engine without increasing a fuel flow rate to the combustor which leads to an increase in surge margin (Paragraphs 0007, 0014, 0026, 0046 of Munevar).
Regarding Claim 7, Robic in view of Anghel and Munevar teaches the invention as claimed and as discussed above. Robic further teaches (Figures 1-7) wherein the gas turbine engine (see Figures 4-5) further comprises a fan (s) forming part of the LP spool (“The fan S, which is driven, either directly or by means of a reducer, by the LP shaft 10” – see Figures 4-5 and Paragraph 0030), and whereby reduction of the LP spool rotational speed substantially reduces thrust produced by the gas turbine engine (“disengagement device 11 is installed between the LP compressor 10 and the fan S to allow operation of the fan in autorotation” and “in the case of in-flight idling operation or switching off of the turbojet engine, the fan then providing the production of electrical energy by mean of its autorotation” – see Paragraphs 0043-0044 of Robic).
Regarding Claim 8, Robic in view of Anghel and Munevar teaches the invention as claimed and as discussed above. Robic further teaches (Figures 1-7) wherein the gas turbine engine is a geared turbofan engine (see Figures 4-5), and a fan (S) is drivingly connected with the LP spool via a reduction gearbox (the fan may be driven directly or by means of a reducer – see Paragraph 0030 of Robic).
Regarding Claim 10, Robic in view of Anghel and Munevar teaches the invention as claimed and as discussed above. Robic further teaches (Figures 1-7) wherein the energy source (9) is an energy storage device (see Figures 4-5 and Paragraph 0034 of Robic).
Regarding Claim 12, Robic in view of Anghel and Munevar teaches the invention as claimed and as discussed above. Robic further teaches (Figures 1-7) wherein the target HP spool rotational speed is in the approach idle condition (an application of power to the HP shaft by means of an electric motor 8 provides the power that is necessary for fulfilling the function of maintaining a rotation speed of the HP shaft; see Paragraphs 0061-0062).

Response to Arguments
Applicant's arguments filed 5/5/2022 have been fully considered but they are not persuasive. Applicant argues that Robic does not teach an identification that, to maintain a target HP rotational speed, an operating point of an LP compressor would erode a surge margin. In response, it is noted that Robic teaches that an application of power to the high pressure shaft makes it possible to improve the surge margin of the LP compressor and allows the engine to operate at stable speeds. Therefore, Robic implies that without this application of power to the HP shaft, the LP compressor would operate at unstable speeds with decreased surge margins. Robic also teaches that the application of power to the HP shaft improves the surge margins at high speeds and can occur in descent, in in-flight idling (see Paragraph 0061-0062). Robic further teaches that supplying power to the HP shaft improves the margin of the HP and LP compressors and makes it possible to position the operating line of the engine in the compressor fields closer to the surge line (Paragraph 0066). Figures 6-7 of Robic show that without the application of power to the HP spool, the operating lines are moved closer to the surge line.
Applicant’s remaining arguments with respect to claims 1-3, 5-8, and 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in those arguments. However, to the extent possible, Applicant’s arguments are addressed in the body of the rejection above, at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741